
	
		II
		110th CONGRESS
		1st Session
		S. 1282
		IN THE SENATE OF THE UNITED STATES
		
			May 3, 2007
			Mr. Cardin (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the exclusion from gross income of certain wages of a certified master teacher,
		  and for other purposes.
	
	
		1.Master Teacher
			 Exclusion
			(a)Master Teacher
			 ExclusionPart III of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after section 139A the following
			 new section:
				
					139B.Certain wages
				of certified master teachers
						(a)25 percent
				exclusionGross income does
				not include 25 percent of wages earned by a certified master teacher in
				remuneration for employment at a qualified school in need of improvement or a
				Head Start program assisted under the Head Start Act (42 U.S.C. 9831 et
				seq.).
						(b)Certified master
				teacherFor purposes of this section—
							(1)In
				generalThe term certified master teacher means any
				eligible teacher who is certified by a State as being eligible for the
				exclusion from gross income provided under subsection (a) with respect to wages
				earned during a 4-year certification period. A teacher shall not be treated as
				a certified master teacher except during the certification period.
							(2)Recertification
				prohibitedA teacher shall not be certified as a certified master
				teacher for more than one certification period.
							(3)State limitation
				on number of certified master teachersA State may not certify
				any teacher if such certification would result (at the time of such
				certification) in more than 10 percent of the State’s public school teachers
				being certified master teachers.
							(c)Qualified school
				in need of improvementFor purposes of this section, the term
				qualified school in need of improvement means, with respect to any
				certified master teacher—
							(1)the school in need
				of improvement which first employs such teacher during the certification
				period,
							(2)any school in need
				of improvement which subsequently employs such teacher, but only if each school
				in need of improvement which previously employed such teacher during the
				certification period has ceased to be a school in need of improvement,
				and
							(3)any school
				described in paragraph (1) or (2) which ceases to be a school in need of
				improvement, but only if such teacher was employed by such school (during such
				teacher’s certification period) at the time that such school ceased to be a
				school in need of improvement.
							(d)School in need
				of improvementFor purposes of this section, the term
				school in need of improvement means a public elementary or
				secondary school that—
							(1)is identified for
				school improvement, corrective action, or restructuring under section 1116 of
				the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316), and
							(2)is eligible for a
				schoolwide program under section 1114 of the Elementary and Secondary Education
				Act of 1965 (20 U.S.C. 6314).
							(e)Eligible
				teacherFor purposes of this section, the term eligible
				teacher means a teacher who—
							(1)has had at least 5
				years of teaching experience in a public elementary or secondary school,
							(2)is highly
				qualified, as defined in section 9101 of the Elementary and Secondary Education
				Act of 1965 (20 U.S.C. 7801),
							(3)has a master’s
				degree, and
							(4)has earned—
								(A)advanced
				certification in the teacher’s State licensing system, or
								(B)in the case of a
				teacher in a State that does not offer advanced certification, certification
				from the National Board for Professional Teaching Standards.
								(f)Certification
				periodFor purposes of this section, the term certification
				period means, with respect to any certified master teacher, the 4-year
				period described in subsection (b).
						(g)State
				identification required on returnWith respect to any certified
				master teacher, no exclusion shall be allowed under subsection (a) for any
				taxable year unless the certified master teacher includes the State in which
				the teacher has been certified on the certified master teacher’s return of tax
				for such taxable year.
						(h)TerminationThis
				section shall not apply to any taxable year beginning after December 31,
				2013.
						.
			(b)Clerical
			 amendmentThe table of sections for part III of subchapter B of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after
			 the item relating to section 139A the following new item:
				
					
						Sec. 139B. Certain wages of certified
				master
				teachers.
					
					.
			(c)Report to
			 CongressThe Secretary of the Treasury shall transmit to the
			 Congress for each of calendar years 2007 through 2013 an annual report stating,
			 with respect to each State, the number of individuals certified by such State
			 as certified master teachers who were allowed an exclusion from gross income
			 under section 139B of the Internal Revenue Code of 1986 for a taxable year
			 ending in such calendar year.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
			
